Citation Nr: 0840412	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected low back disability prior to December 28, 
2005.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected low back disability from December 28, 2005.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which awarded the veteran a 10 percent 
rating for his service-connected low back disability.  Upon 
appeal, the veteran was subsequently assigned a 20 rating for 
his service-connected low back disability, effective December 
28, 2005.  Although this was a partial grant of the benefit 
sought, the Board notes that the veteran has indicated 
continued disagreement with the rating assigned and the 
veteran has not been granted the maximum benefit allowed; the 
claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In September 2008, the veteran appeared and testified at a 
Travel Board hearing at the Phoenix RO.  The transcript is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to December 28, 2005, the veteran experienced 
forward flexion of the lumbar spine to 75 degrees, without 
muscle spasm or severe guarding resulting in an abnormal gait 
or abnormal spinal contour.  

3.  From December 28, 2005, the veteran experiences forward 
flexion of the lumbar spine to 20 degrees, without evidence 
of incapacitating episodes or unfavorable ankylosis of the 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to December 28, 2005, the criteria for a rating in 
excess of 10 percent for a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5243 (2008).

2.  From December 28, 2005, the criteria for a 40 percent 
rating for a low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in March 2006.  Notice in compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was provided in July 
2008.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2004 VCAA notice was given 
prior to the appealed AOJ decision, dated in December 2004.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2008, the 
veteran appeared and testified at a Travel Board hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran essentially contends that his service-connected 
low back disability warrants a rating in excess of 10 percent 
prior to December 28, 2005, and in excess of 20 percent after 
December 28, 2005.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's low back disability is rated under Diagnostic 
Code 5243 under 38 C.F.R. § 4.71a.  This diagnostic code 
refers rating to the general rating formula for diseases and 
injuries of the spine or for evaluation under intervertebral 
disc syndrome based on incapacitating episodes.  There 
general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
...........................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height..................................................10

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Note:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  Therefore, 
consistent with DeLuca and 38 C.F.R. § 4.59 (which requires 
consideration of painful motion with any form of arthritis), 
the veteran's complaints of pain have been considered in the 
Board's review of the diagnostic codes for limitation of 
motion.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran has been treated for a low back disability, 
including diagnoses of spinal stenosis and multilevel 
degenerative disc disease and degenerative joint disease of 
the spine.  

In September 2004, the veteran underwent a VA joints 
examination.  He complained of restriction and stiffness 
along his low back, but denied pain.  The stiffness was noted 
to be exacerbated upon exertion.  The veteran reported that 
his pain did not radiate into his legs, and he denied any 
bowel or bladder dysfunction.  The veteran walked unaided, 
did not use a brace, and had no history of falls.  He denied 
back trauma or surgery and denied that his back stiffness 
affected his activities of daily living.  

Upon physical examination, the veteran was noted to have a 
slight limp without list.  His lumbar spine had forward 
flexion to 75 degrees, extension to 25 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 20 degrees, 
right lateral rotation to 45 degrees, and left lateral 
rotation to 45 degrees.  The examiner indicated that this 
range of motion testing was performed without evidence of 
discomfort or muscle spasm, and there were no postural 
abnormalities noted.  Upon review of the spinal x-rays, the 
veteran was diagnosed as having minimal dextroscoliosis of 
the lumbar spine, degenerative joint disease, and 
spondylosis.  

In February 2005, the veteran reported experiencing lower 
extremity paraesthesias.  The physician reviewed the 
veteran's EMG/nerve conduction reports and found no evidence 
of radiculopathy or neuropathy of the lower extremities.  
Further, a myelogram showed no evidence of stenosis.  The 
physician diagnosed the veteran as having lumbar spondylosis, 
but did not have clear evidence of pathology for the 
paraesthesias.  

In a December 2005 letter, the veteran's physician delineated 
the results of the veteran's orthopedic consultation to 
another physician.  The veteran reported leg and foot 
weakness and numbness in his lower extremities.  He as 
advised that he has occasional pain in his buttocks and has 
difficulty getting up from a seated position.  The veteran 
reported some bowel and bladder issues and some pain.  He was 
able to perform the heel and toe walks.  The veteran's 
reflexes were symmetrically poor and he had no evidence of 
upper motor neuron signs.  He exhibited intact gross motor 
strength in both the upper and lower extremities.  Upon 
physical examination, the veteran had forward flexion to 20 
degrees, 10 degrees of extension, 11 degrees of left lateral 
bending and 30 degrees of right lateral bending.  The 
physician indicated that he used a goniometer to test the 
veteran's range of motion.  The veteran was diagnosed as 
having significant lumbar spondylosis, asymptomatic, but no 
evidence of spondylolisthesis.  He was noted to have 
multilevel degenerative disc disease of the spine and 
significant back pain and leg weakness.  

Upon an undated EMG, presumably following the examination 
referenced in the December 2005 letter, the veteran was noted 
to have normal strength and reflexes.  The EMG was noted to 
be a normal study with no electrophysiological evidence of 
polyneuropathy or radiculopathy.  The physician indicated 
that the study did not exclude a mechanical or pure sensory 
radicular pain.  

In January 2008, the veteran underwent a VA examination for 
his low back disability.  He complained of daily pain at a 
level of 5 to 7 out of 10, with 10 being the most severe 
pain, but he reported no flare-ups.  He advised that in the 
past year he had no incapacitating episodes diagnosed by a 
physician.  Upon ambulation, the veteran had a limp on the 
right.  He was tender to palpation on the right and left 
paralumbar muscles, but without muscle spasm.  Tenderness was 
also noted on the right posterior and superior iliac spine 
region and on the right buttock.  The veteran reported pain 
midline on the percussion of the lumbar spine.  The pelvis 
was noted to be level and manual muscle strength was normal.  
Deep tendon reflexes were 1 to 2 out of 4.  The seated 
straight leg raise was negative and the sensory examination 
was normal.  The veteran's range of motion of the 
thoracolumbar spine, using a goniometer, revealed flexion to 
35 degrees, extension to 12 degrees, right lateral flexion to 
20 degrees, left lateral flexion to 20 degrees, right lateral 
rotation to 20 degrees, and left lateral rotation to 20 
degrees.  

In a notation the following month, the VA examiner indicated 
that an EMG study of the veteran was unable to be performed 
due to his use of Coumadin.  The EMG was found to be 
contraindicated by his current treatments.  

Given the evidence as outlined above, the Board finds that 
the veteran's low back disability did not warrant a rating in 
excess of 10 percent prior to December 28, 2005.  During the 
September 2004 VA examination, the veteran reported that his 
back stiffness did not impact is daily living.  There was no 
notation included as to whether the veteran had any 
incapacitating episodes in the year prior due to his service-
connected low back disability, and there is no other evidence 
of record suggesting otherwise.  Thus, he is not rated 
according to the presence of incapacitating episodes pursuant 
to Diagnostic Code 5243.

Additionally, his symptoms did not meet the rating criteria 
for a 20 percent rating during this time period.  There is no 
evidence that the veteran's forward flexion was less than 60 
degrees.  In fact, his flexion was found to be to 75 degrees 
at the September 2004 VA examination.  Further, there is no 
evidence that the veteran experienced muscle spasm or 
guarding severe enough to result in an abnormal gait, 
scoliosis, reversed lordosis or abnormal kyphosis.  He was 
noted to have a slight limp, but there was no evidence in the 
September 2004 VA examination that it was caused by muscle 
spasm or severe guarding.  Thus, a rating in excess of 10 
percent prior to December 28, 2005 is denied.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).

Upon careful review of the evidence, the Board finds that the 
veteran is entitled to a 40 percent rating for his service-
connected low back disability as of December 28, 2005.  This 
is the date when the veteran's increase in his service-
connected low back disability was factually shown.  The 
December 2005 and January 2008 examinations revealed 
different range of motion studies.  Specifically, the 
veteran's December 2005 examination revealed lumbar flexion 
to 20 degrees and the January 2008 VA examination revealed 
lumbar flexion to 35 degrees.  The veteran's symptoms, 
however, have remained consistent since December 2005.  The 
Board finds the evidence to be in relative equipoise as to 
the two examinations noted above, and in an effort to ensure 
that this veteran is properly evaluated, the Board resolves 
all reasonable doubt in his favor and assigns a 40 percent 
rating as of December 28, 2005 for his service-connected low 
back disability.  This is the date when the veteran first 
manifested an increase in symptomatology of his service-
connected low back disability.  The veteran is not entitled 
to a higher rating as he does not have unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
sufficient to warrant the assignment of a greater than 40 
percent evaluation, nor has the veteran contended otherwise.  

The Board recognizes that the September 2004 and January 2008 
VA examinations did not explicitly test, nor consider the 
factors as expressed by the holding in DeLuca.  The Board 
finds, however, that the veteran is not prejudiced as he is 
awarded a 40 percent rating for his service-connected low 
back disability as of December 28, 2005, and his complaints 
of pain have been considered by the Board in reaching its 
decision as to both time periods in question.  

Additionally, the Board recognizes that the veteran had 
complaints of lower extremity numbness and pain as well as 
bowel and bladder problems.  The veteran is not, however, 
currently diagnosed as having any neurological symptomatology 
associated with his low back disability.  Thus, separate 
ratings for neurological manifestations of his service-
connected disability cannot be awarded.  

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his low back disability.  
Additionally, the Board notes that the veteran is currently 
awarded a total rating based upon individual unemployability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his low 
back disability, the Board finds that the evaluations 
assigned adequately reflect the clinically established 
impairment experienced by the veteran during the time periods 
in question.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.

ORDER

A rating in excess of 10 percent for service-connected low 
back disability prior to December 28, 2005 is denied.  

A 40 percent rating for service-connected low back disability 
from December 28, 2005 is awarded, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


